Citation Nr: 1024957	
Decision Date: 07/02/10    Archive Date: 07/09/10

DOCKET NO.  08-00 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, 
South Dakota


THE ISSUES

1.  Entitlement to service connection for a right hip disability, 
to include as secondary to service-connected degenerative disc 
disease of the lumbosacral spine. 

2.  Entitlement to service connection for a left hip disability, 
to include as secondary to service-connected degenerative disc 
disease of the lumbosacral spine. 


REPRESENTATION

Veteran represented by:	South Dakota Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Donohue, Associate Attorney


INTRODUCTION

The Veteran had active service from May 1969 to March 1971.

These matters come before the Board of Veterans' Appeals (Board) 
from an October 2005 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Sioux Falls, South 
Dakota.

In October 2007, the Veteran and a witness presented testimony at 
a personal hearing conducted at the RO before a Hearing Officer.  
In July 2008, the Veteran testified at a personal hearing, 
conducted via videoconferencing equipment, which was chaired by 
the undersigned Veterans Law Judge (VLJ).  Transcripts of these 
hearings have been associated with the Veteran's claims folder.

In June 2009, the Board remanded the Veteran's claims for 
additional procedural development.  A supplemental statement of 
the case was issued in May 2010 by the VA Appeals Management 
Center (AMC), which continued the denial of the Veteran's claims.  
The case is once again before the Board. 

Issue not on appeal

In the above-mentioned June 2009 decision, the Board granted the 
Veteran's claim of entitlement to service connection for a low 
back disability.  A 10 percent disability rating was assigned by 
the AMC in a June 2009 rating decision.  The Veteran has not, to 
the Board's knowledge, expressed dissatisfaction with that 
decision.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) 
[pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of 
disagreement initiates appellate review in the VA administrative 
adjudication process, and the request for appellate review is 
completed by the claimant's filing of a substantive appeal after 
a statement of the case is issued by VA].


FINDINGS OF FACT

1.  A preponderance of the competent evidence of record does not 
indicate that the Veteran has a right hip disability. 

2.  A preponderance of the competent evidence of record does not 
indicate that the Veteran has a left hip disability. 


CONCLUSIONS OF LAW

1.  A right hip disability was not incurred in or aggravated by 
active service, nor proximately due to, or aggravated by, a 
service-connected disability.  38 U.S.C.A. §§ 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2009).

2.  A left hip disability was not incurred in or aggravated by 
active service, nor proximately due to, or aggravated by, a 
service-connected disability.  38 U.S.C.A. §§ 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will first discuss certain 
preliminary matters.  The Board will then render a decision. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA includes 
an enhanced duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate claims for VA 
benefits.  The VCAA also redefines the obligations of VA with 
respect to its statutory duty to assist claimants in the 
development of their claims.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board will 
now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2009).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in order 
to prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  See Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2009);  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant is 
expected to provide.  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim. Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

In March 2006, the United States Court of Appeals for Veterans 
Claims (Court) issued its decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court 
in Dingess held that the VCAA notice requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of 
a "service connection" claim.  As previously defined by the 
courts, those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Upon receipt of an application 
for "service connection," therefore, VA is required to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes notice 
that a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

In the present case, VA issued a VCAA notice letter to the 
Veteran in August 2005.  This letter informed the Veteran of what 
evidence was required to substantiate a claim for service 
connection and of his and VA's respective duties for obtaining 
evidence.  A July 2009 letter informed the Veteran as to the law 
pertaining to the assignment of a disability rating and effective 
date as the Court required in Dingess.

While the August 2005 and July 2009 notice letters did not inform 
the Veteran of the evidentiary requirements necessary to 
establish service connection on a secondary basis he has not been 
prejudiced thereby.  To wit, during the July 2008 hearing the 
Veteran demonstrated actual knowledge of what the evidence must 
show when he argued that he has a bilateral hip disability as a 
result of his service-connected back disability.  See the hearing 
transcript, page 9.  Furthermore, the Board notes that the 
Veteran was provided with the law and regulations pertaining to 
secondary service connection claims in the May 2010 supplemental 
statement of the case. 
As VCAA notice was not completed prior to the initial AOJ 
adjudication of the claims, such notice was not compliant with 
Pelegrini.  However, since the case was readjudicated thereafter, 
there has been no prejudice to the Veteran in this regard.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary to 
substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the assistance 
provided by VA shall include providing a medical examination or 
obtaining a medical opinion when such an examination or opinion 
is necessary to make a decision on the claim.  An examination is 
deemed "necessary" if the record does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).

The Board finds that reasonable efforts have been made to assist 
the Veteran in obtaining evidence necessary to substantiate his 
claims, and that there is no reasonable possibility that further 
assistance would aid in substantiating it.  In particular, the VA 
has obtained the Veteran's service treatment records, VA 
outpatient medical records, private medical records, and provided 
him with two VA examinations.  

The Board has carefully reviewed the Veteran's statements and 
concludes that he has not identified further evidence not already 
of record.  The Board has also reviewed the medical records for 
references to additional treatment reports not of record, but has 
found nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claims. 

As the Board will discuss in detail in its analysis below, the 
Veteran was provided with VA examinations in August 2005 and 
August 2009.  The reports of these examinations reflect that the 
examiners reviewed the Veteran's past medical history, recorded 
his current complaints, conducted appropriate physical 
examinations and rendered appropriate diagnoses and opinions 
consistent with the remainder of the evidence of record, and 
pertinent to the rating criteria.  Supporting rationale was also 
provided for the opinion proffered.  See Barr v. Nicholson, 21 
Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 
(2008).  The Board therefore concludes that the examinations are 
adequate for adjudication purposes.  See 38 C.F.R. § 4.2 (2009).  

Based on the foregoing, the Board finds that all relevant facts 
have been properly and sufficiently developed in this appeal and 
no further development is required to comply with the duty to 
assist the Veteran in developing the facts pertinent to his 
claim.  Essentially, all available evidence that could 
substantiate the claim has been obtained. There is no indication 
in the file that there are additional relevant records that have 
not yet been obtained. 

The Board additionally observes that all appropriate due process 
concerns have been satisfied.  See 38 C.F.R. § 3.103 (2009).  The 
Veteran has been accorded the opportunity to present evidence and 
argument in support of his claims. He exercised the option of a 
personal hearing and was afforded one in July 2008 as detailed in 
the Introduction.

Accordingly, the Board will proceed to a decision.  

Relevant law and regulations 

Service connection - in general

In general, service connection may be granted for disability or 
injury incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2009).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service. See 38 C.F.R. § 3.303(d) (2009).

In order to establish service connection for the claimed 
disorder, there must be (1) competent and credible evidence of a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) competent and credible evidence of a nexus 
between the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 
2009), Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The 
determination as to whether these requirements are met is based 
on an analysis of all the evidence of record and the evaluation 
of its credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999). 

Service connection presupposes a current diagnosis of the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  The Court has held that the "current disability" 
requirement is satisfied "when a claimant has a disability at 
the time a claim for VA disability compensation is filed or 
during the pendency of that claim . . . even though the 
disability resolves prior to the Secretary's adjudication of the 
claim."  See McClain v. Nicholson, 21 Vet. App. 319 (2007).

Secondary service connection

Service connection may be established on a secondary basis for a 
disability that is proximately due to, the result of, or 
aggravated by, a service-connected disease or injury.  
See 38 C.F.R. § 3.310 (2009); see also Harder v. Brown, 5 Vet. 
App. 183, 187 (1993). Additional disability resulting from the 
aggravation of a non-service-connected condition by a service-
connected condition is also compensable under 38 C.F.R. § 3.310.  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; and 
(3) medical nexus evidence establishing a connection between the 
service-connected disability and the current disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998).

Analysis 

With respect to evidence of a current disability, although the 
Veteran was noted to have a diminished range of motion in his 
right and left hip during the August 2005 VA examination, he was 
ultimately diagnosed with right and left hip pain and not with a 
disability that could be distinguished from his service-connected 
degenerative disc disease of the lumbosacral spine.  See Sanchez-
Benitez v. West, 13 Vet. App. 282 (1999) [Symptoms, such as pain 
alone, without a diagnosed or identifiable underlying malady or 
condition, do not, in and of themselves, constitute a disability 
for which service connection may be granted].  

Similarly, after reviewing the Veteran's claims folder and 
examining the Veteran, the August 2009 VA examiner did not 
diagnose the Veteran with a right or left hip disability.  In 
fact, the examiner specifically stated that the Veteran did not 
have any radiculopathy based on EMG testing. 

The Board notes that a June 2005 private treatment record notes 
that the Veteran complained of right hip pain that, on objective 
examination, seemed to be in the sacroiliac joint.  X-rays were 
noted as not showing any hip problems, and that an MRI showed 
"some arthritic changes" in an unspecified location.  In this 
regard, the private physician did not diagnose the Veteran with a 
right or left hip disability.  Additionally, the Board notes that 
on VA examination in August 2009, the examiner reported that 
lumbar spine X-ray examination on April 22, 2005 showed mild 
degenerative disc disease and mild to moderate degenerative joint 
disease throughout the lumbar spine, but that an EMG study was 
normal and did not demonstrate the presence of radiculopathy.  
Moreover, the August 2005 and August 2009 VA examiners, after 
reviewing this record along with the rest of the Veteran's claims 
folder, specifically found that the Veteran did not have a right 
or left hip disability.  

To the extent that the Veteran, his representative, or his spouse 
believes that he has a right or left hip disability, it is now 
well established that lay persons without medical training, such 
as the Veteran, his spouse, or his representative, are not 
competent to comment on medical matters such as diagnosis, date 
of onset or cause of a disability.  See Espiritu v. Derwinski, 2 
Vet. App. 491, 494-95 (1992) see also 38 C.F.R. § 3.159 (a)(1) 
[competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer medical diagnoses, statements, or opinions].  The 
statements offered in support of the Veteran's claim are not 
competent medical evidence and do not serve to establish the 
existence of a current disability.

The Board wishes to add that it has no reason to doubt the 
Veteran's testimony that his right and left hip bother him.  
However, symptoms alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a separate and distinct disability for which service 
connection may be granted.  See Sanchez-Benitez, supra. 

In the absence of any diagnosed disability, service connection 
may not be granted.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) 
[service connection cannot be granted if the claimed disability 
does not exist].  Accordingly, the record does not contain 
competent evidence of a current right or left hip disability and 
the Veteran's claims fail on both a direct and secondary basis 
for this reason alone. 

For the sake of completeness, the Board will briefly discuss the 
remaining two Hickson and Wallin elements.  See Luallen v. Brown, 
8 Vet. App. 92, 95-6 (1995), citing Holbrook v. Brown, 8 Vet. 
App. 91, 92 (1995) [the Board has the fundamental authority to 
decide a claim in the alternative].

With respect to the second Hickson element, in-service disease or 
injury, the Veteran's service treatment records are completely 
absent for evidence of an in-service hip injury or disease.  In 
fact, during the July 2008 hearing, the Veteran testified that he 
did not injure his right or left hip during service, but instead 
that his right and left hip pain comes from his service-connected 
back disability.  See the hearing transcript, page 10.  Moreover, 
the Veteran testified that he began having hip problems in 1987, 
more that twenty-five years after he separated from service.  
This is consistent with the evidence of record which fails to 
document complaints of right or left hip pain until November 
1990. 

With respect to the second Wallin element, evidence of a service-
connected disability, the Veteran was granted service connection 
for a low back disability by the Board in a June 2009 decision.  
The second Wallin element has therefore been met. 

With respect to the third Hickson and Wallin element, in the 
absence of a current disability, it follows that a medical nexus 
is also lacking.  Such is the case here.  The evidence of record 
does not contain a competent medical statement attempting to link 
a right or left hip disability to the Veteran's military service 
or his service-connected low back disability.  Accordingly, 
Hickson and Wallin element (3) have not been met and the 
Veteran's claims fail on this basis as well.  

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against the 
Veteran's claims of entitlement to service connection for a right 
and left hip disability, to include as secondary to his service-
connected degenerative disc disease of the lumbosacral spine, as 
Hickson and Wallin elements (1) and (3) have not been met.  The 
benefits sought on appeal are accordingly denied.





	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for a right hip disability, to 
include as secondary to service-connected degenerative disc 
disease of the lumbosacral spine, is denied. 

Entitlement to service connection for a left hip disability, to 
include as secondary to service-connected degenerative disc 
disease of the lumbosacral spine, is denied. 



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


